Title: To Benjamin Franklin from James Parker: Bond, 15 May 1767
From: Parker, James
To: Franklin, Benjamin


[May 15, 1767]
Know all Men by these Presents, That    I James Parker of the City of New-York, Printer, am    Held and firmly bound unto    Benjamin Franklin, of the City of Philadelphia Esqr    in the Sum of    Two Hundred and Thirty-One Pounds,    Current Money of    Great Britain    To be paid to the said    Benjamin Franklin    or to    his    certain Attorney, Executors, Administrators, or Assigns: To which Payment, well and truly to be made,    I    bind    myself,    Heirs, Executors, and Administrators, firmly by these Presents. Sealed with    my    Seal: Dated the    Fifteenth    Day of    May    in the Year of Our Lord One Thousand Seven Hundred and    Sixty-seven    and in the    Seventh    Year of the Reign of our Sovereign Lord George the    Third,      by the Grace of God, King of Great-Britain, France and Ireland, &c.
The Condition of this Obligation is such, That if the above-bounden    James Parker, or his    Heirs, Executors, Administrators, or any of them, shall well and truly pay or cause to be paid, unto the above-named    Benjamin Franklin,    or to    his    certain Attorney, Executors, Administrators, or Assigns, the just and full Sum of    One Hundred and Sixty pounds, ten Shillings    Current Money aforesaid, on or before the    First Day of January next, with lawful Interest from the Date hereof, and that    without any Fraud, or other Delay; then this Obligation to be void, or else to remain in full, Force and Virtue.
James Parker
Sealed and Delivered in   the Presence ofHenry Von WagonenAnthy Carr

  [Written in upper left corner:]

  
    First Parcel
    £55:
    6:
    3
  

    Interest Do.
  3:
  3:
  9


  2d Parcel
  50:
  2:
  9

    Interest Do.
  1:
  1:
  3


  3d Parcel
  50:
  13:
  0


    Interest
  	
  3:
  0


  
  £160:
  10:
  0


Endorsed: March the 10 1769 reseved of 8 peces of 8 [next words indecipherable] £24–0–0

Reseved of mr Parker when he Came to town to Settel with Mr. John Foxcrofte he paid me 6 peces of gold 3 pound peces £18–0–0

